DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (10,261,417) in view of either of Tsuchimura (9,904,167).
Goto et al disclose a resist composition comprising an onium salt having a structure similar to that as instantly claimed:


    PNG
    media_image1.png
    375
    293
    media_image1.png
    Greyscale

Wherein o can be (and many exemplified compounds include o as 2, for C(CF2)2-C(CF2)2-), and L is selected broadly from the following groups, and/or combinations of groups:

    PNG
    media_image2.png
    172
    285
    media_image2.png
    Greyscale


W is an organic group comprising a cyclic structure (including lactones ; instant claim 4), which may be substituted.

    PNG
    media_image3.png
    89
    294
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    131
    278
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    254
    313
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    70
    91
    media_image6.png
    Greyscale

Goto et al teach that suitable groups include those having C=O bonds in combination with –O- and –N(R1)s-, and discloses that the group is preferably –N(Ri)2-C(=O)-alkylene or –C(=O)-N(Ri)2-, and also –CCO-and –COO- demonstrating that the groups may be provided in various combinations. The reference teaches, –N(Ri)2-C(=O)-alkylene, but fails to specifically teach –N(Ri)2-C(=O)-.
Tsuchimura teaches a resist composition and onium salt composition having a structure similar to that as disclosed by Goto et al. 
The salt anion includes a lactone or adamantly groups for Y1, as preferred by Goto et al, with X1 being –NH-, -NR1-, thus teaching that anions having alkyl groups and a linking groups having a –NH-C(=O)-cyclic group or a –NR1-C(=O)-cyclic group is known and conventional in the art.


    PNG
    media_image7.png
    75
    276
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    94
    313
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    109
    90
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    64
    181
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    81
    172
    media_image11.png
    Greyscale



The polymer includes units meeting the limitations of the instant claim 8:

    PNG
    media_image12.png
    205
    296
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    163
    270
    media_image13.png
    Greyscale

The composition further comprises a solvent, an amine quencher, and an additonal PAG having a structure as claimed of formula (3) and (3A), and a surfactant (Table 3; instant claims 9, 10, and 12-15). The reference further teaches that an acid diffusion control agent/ basic compound may include an amine compound or wak onium salt, meeting the limitations of the instant claim 11 (columns 112-121, especially columns 199-121):

    PNG
    media_image14.png
    246
    273
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    106
    286
    media_image15.png
    Greyscale

The pattern forming process meets the limitations of the instant claims 16-21:

    PNG
    media_image16.png
    164
    276
    media_image16.png
    Greyscale
(the organic solvent developer includes those listed by the instant claims 19 and water is used as the immersion fluid as claimed a refractive index as claimed(column 131, lines 21-44).

    PNG
    media_image17.png
    129
    286
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    91
    306
    media_image18.png
    Greyscale

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the compound of Goto et al, choosing as the linking group a –N(R3)C(=O)- group as taught to be known in the art for similar compounds, The resultant compound and material would also meet the limitations of the instant claims.

Claim14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al in view of Tsuchimura, in further view of Takizawa et al (9,069,246).
Goto et al and Tsuchimura have been discussed above. The references teach that PAGs may be employed in combination, and that known compounds are contemplated, but fails to specifically disclose a compound of formula (4). 
Takizawa et al disclose a resist composition comprising a resist polymer, and a PAG and/or combination of PAG compounds, wherein a PAG may have the following structure falling within the scope of the instant formula (4):

    PNG
    media_image19.png
    496
    304
    media_image19.png
    Greyscale

Inclusion of these compounds as a PAG improves the sensitivity and LER (column 6, lines 57-64).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Goto et al in view of Tsuchimura, choosing as the additional PAG, that taught to be known and to improve sensitivity and LER by Takizawa.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references not relied upon above that teach PAGs of similar structure to that claimed are cited on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722